Case 4:21-cv-04071-KES Document 11 Filed 07/30/21 Page 1 of 6 PageID #: 60




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH DAKOTA
                          SOUTHERN DIVISION


ERIC HARCEY,                                    4:21-CV-04071-KES

                        Plaintiff,

            vs.                            ORDER GRANTING IN PART AND
                                            DENYING IN PART PLAINTIFF’S
SOUTH DAKOTA BOARD OF PARDONS                  “MOTION TO AMEND”
AND PAROLES, in its individual and
official capacity; KAY NIKOLAS, Former
Board Member, in her individual and
official capacity; KENNETH ALBERS,
Board Member, in his individual and
official capacity; ED LIGHTENBERG,
Board Member (Former Director), in his
individual and official capacity; DAVE
NELSON, Former Board Member, in his
individual and official capacity; DEBRA
FLUTE, Former Board Member, in her
individual and official capacity; TRACI
FREDRICKSON, Office Representative
(Current Operations Supervisor), in her
individual and official capacity;
SHARON LARSON, Former Office
Representative, in her individual and
official capacity; DOUG CLARK, Former
Director, in his individual and official
capacity; BRAD LEWANDOWSKI,
Current Director, in his individual and
official capacity; MYRON RAU, Board
Member, in his individual and official
capacity; GORDY SWANSON, Board
Member, in his individual and official
capacity; GREGG GASS, Board
Member, in his individual and official
capacity; PETER LIEBERMAN, Board
Member, in his individual and official
capacity; KRISTEN AASEN, Board
Member, in her individual and official
capacity; CHUCK SCHROYER, Board
Member, in his individual and official
 Case 4:21-cv-04071-KES Document 11 Filed 07/30/21 Page 2 of 6 PageID #: 61




capacity; PATRICIA WHITE HORSE-
CARDA, Board Member, in her
individual and official capacity; VAL
MCGOVERN, Office Representative, in
her individual and official capacity; ANY
AND ALL UNKNOWN OR UNNAMED
BOARD MEMBERS, in their individual
and official capacities; SOUTH DAKOTA
DEPARTMENT OF CORRECTIONS, in
its individual and official capacity;
MIKE LEIDHOLT, Current Secretary of
Corrections, in his individual and
official capacity; DENNY KAEMINGK,
Former Secretary of Corrections, in his
individual and official capacity; BOB
DOOLEY, Former Chief Warden at Mike
Durfee State Prison, in his individual
and official capacity; and DARIN
YOUNG, Chief Warden at the South
Dakota State Penitentiary, in his
individual and official capacity,

                          Defendants.


      Plaintiff, Eric Harcey, filed a pro se civil rights lawsuit under 42 U.S.C.

§ 1983. Docket 1. This court screened and dismissed Harcey’s complaint under

28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Docket 8 at 8-9. Judgment was

entered in favor of defendants. Docket 9. Now, Harcey moves to “amend or

make additional findings.” Docket 10.

      Harcey’s motion to amend does not include amended facts or additional

legal claims. See Docket 10. This court liberally construes his motion as a

motion for reconsideration because he asks this court to “reconsider . . . the

third reason of” dismissal in the screening order. Docket 10 at 1. Harcey

asserts that his claim is not barred by Heck v. Humphrey, because he has a

                                         2
 Case 4:21-cv-04071-KES Document 11 Filed 07/30/21 Page 3 of 6 PageID #: 62




pending federal habeas petition. See id. at 1-2. He argues that this court

should have stayed his § 1983 lawsuit until his federal habeas petition was

granted or dismissed. Id.

      The Eighth Circuit has traditionally “instructed courts to consider

[motions for reconsideration] either under Rule 59(e) or Rule 60(b).” See

Moberly v. Midcontinent Commc’n, No. 4:08-CV-04120-KES, 2010 WL

11681663, at *1 (D.S.D. Aug. 2, 2010). Rule 60(b) authorizes a court to relieve

a party from a final judgment under the following circumstances:

      (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
      discovered evidence that, with reasonable diligence, could not
      have been discovered in time to move for a new trial under Rule
      59(b); (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party; (4) the
      judgment is void; (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has been
      reversed or vacated; or applying it prospectively is no longer
      equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). The only potentially applicable circumstance here is “any

other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). To obtain relief under

Rule 60(b)(6), a party must show that “exceptional circumstances . . . denied

the moving party a full and fair opportunity to litigate his claim and . . .

prevented the moving party from receiving adequate redress.” Harley v. Zoesch,

413 F.3d 866, 871 (8th Cir. 2005).

      Harcey alleged that the South Dakota Board of Pardons and Parole Board

Members did not have authority to act and that his “imposed incarceration from

2014-2018 was in violation of his due process rights and his right to be free

from cruel and unusual punishment.” See Docket 8 at 8; Docket 1 at 14-15.
                                          3
 Case 4:21-cv-04071-KES Document 11 Filed 07/30/21 Page 4 of 6 PageID #: 63




This court dismissed these claims under Heck v. Humphrey, 512 U.S. 477, 489

(1994), because Harcey’s suspended sentence had not been “reversed,

expunged, declared invalid or impugned by the granting of a writ.” Docket 8 at

8.

      This court cannot re-open and stay Harcey’s § 1983 lawsuit. A judgment

in favor of Harcey, in his § 1983 lawsuit for monetary damages, would have

invalidated his suspended sentence. See Docket 8 at 8. Heck is clear in these

situations, that a § 1983 lawsuit for monetary damages “must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated.” Heck, 512 U.S. at 487 (emphasis added) (stating that “[e]ven a

prisoner who has fully exhausted available state remedies has no cause of

action under § 1983 unless and until the conviction or sentence is reversed,

expunged, invalidated, or impugned by the grant of a writ of habeas corpus.”

(emphasis added)). This court cannot stay the case. Harcey has not shown

exceptional circumstances and he cannot be granted relief under Rule 60(b)(6).

      Next, “[m]otions under Rule 59(e) ‘serve the limited function of correcting

manifest errors of law or fact or to present newly discovered evidence’ and

‘cannot be used to introduce new evidence, tender new legal theories, or raise

arguments which could have been offered or raised prior to entry of

judgment.’ ” Ryan v. Ryan, 889 F.3d 499, 507 (8th Cir. 2018) (quoting United

States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006)). Harcey

has not shown a manifest error in law or fact and he cannot use his motion to



                                        4
 Case 4:21-cv-04071-KES Document 11 Filed 07/30/21 Page 5 of 6 PageID #: 64




tender new legal theories about why the case should be stayed. Thus, Harcey’s

motion for reconsideration is denied.

      Finally, Harcey asks this court to “toll the time to appeal this order by

granting this motion until an order” is rendered in his federal habeas petition,

4:21-CV-04036. Docket 10 at 2. Harcey does not explicitly state which order he

intends to appeal, but this court assumes that Harcey moves for an extension to

file a notice of appeal regarding this court’s screening order and judgment.

Generally, a motion for an extension of time to file a notice of appeal may be

granted if the party moves “no later than 30 days after” the period to timely file

under Federal Rule of Appellate Procedure 4(a)(1)(A), which is 30 days after the

judgment is entered. Fed. R. App. P. 4(a)(5)(A)(i).

      Harcey must also show “excusable neglect or good cause” in order to

receive an extension. Fed. R. App. P. (4)(a)(5)(A)(ii). A court considers four factors

to determine whether good cause or excusable neglect exist to grant an

extension: “(1) the danger of prejudice to the non-moving party; (2) the length of

delay and its potential impact on judicial proceedings; (3) the reason for the

delay, including whether it was within the reasonable control of the movant; and

(4) whether the movant acted in good faith.” Treasurer, Trs. of Drury Indus., Inc.

Health Care Plan & Tr. v. Goding, 692 F.3d 888, 893 (8th Cir. 2012).

      Here, there is no prejudice to the non-moving party because Harcey’s

complaint was dismissed during screening. See Docket 8. The second factor

weighs in favor of Harcey as he promptly moved for an extension. Third, Harcey

asserts that he is waiting for his federal habeas petition to be ruled on and this
                                         5
    Case 4:21-cv-04071-KES Document 11 Filed 07/30/21 Page 6 of 6 PageID #: 65




is not within his control. See Docket 10. Finally, it appears Harcey is acting in

good faith. Harcey’s motion is made with good cause and granted. But under

Appellate Rule 4(a)(5)(C) the court is permitted only to grant an extension

lasting “30 days after the prescribed time or 14 days after the date when the

order granting the motion is entered, whichever is later.” Judgment was

entered on May 25, 2021, 1 thus the later date under Rule 4(a)(5)(C) is 14 days

from the entry of this order. Thus, Harcey’s motion for extension to file his

notice of appeal is granted and he must file his notice of appeal on or before

August 13, 2021.

        Thus, it is ORDERED:

        1. That Harcey’s “motion to amend” (Docket 10) is granted in part and

           denied in part. His motion for reconsideration is denied but his motion

           to extend the time to file a notice of appeal is granted. Harcey must file

           his notice of appeal regarding this court’s screening order and

           judgment (Dockets 8, 9) on or before August 13, 2021.

        Dated: July 30, 2021



                                 /s/ Karen E. Schreier
                                 KAREN E. SCHREIER
                                 UNITED STATES DISTRICT JUDGE




1   Sixty days from May 25, 2021, is July 26, 2021.
                                         6
